Citation Nr: 0207078	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  98-16 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously disallowed claim for service connection 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1952 to July 
1954.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a June 1998 rating decision 
rendered by the San Juan, Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) wherein the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for PTSD.

The issue on appeal was previously the subject of an October 
1999 Board decision.  However, the Board decision on this 
issue was vacated by means of a February 2000 Order of the 
United States Court of Appeals for Veterans Claims (Court), 
pursuant to a January 2000 Motion for Remand and to Stay 
Further Proceedings.  The Court vacated the October 1999 
decision and remanded the claim to the Board.

Thereafter, the Board rendered a decision in July 2000 again 
holding that new and material evidence had not been submitted 
to reopen a claim of service connection for PTSD.  In July 
2001, the Court issued an order vacating the July 2000 Board 
decision and remanded the case to the Board for consideration 
of the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West Supp. 
2001).  

As set forth in the decision below, the Board has determined 
that sufficient evidence has been submitted to reopen the 
veteran's claim for service connection for PTSD.   Having 
reopened the claim, the Board is undertaking additional 
development on the issue of entitlement of service connection 
for PTSD pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After providing the notice 
and reviewing any response thereto, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by means of a 
Board decision of December 1996.
 
2.  The testimony from a personal hearing before the RO in 
October 1998 bears directly and substantially upon the 
specific matters under consideration and is so significant 
that it must be considered in order to decide fairly the 
merits of the veteran's claim for service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  The Board's December 1996 decision, wherein service 
connection for PTSD was denied, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  The evidence submitted subsequent to the Board's December 
1996 decision serves to reopen the veteran's claim for 
service connection for PTSD.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim to reopen a previously disallowed claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5126 (West Supp. 2001).  The law 
provides that VA has a duty to assist veterans and other 
claimants in developing their claims for VA benefits.  The 
Board notes that the appellant's application for the benefits 
at issue is complete. 

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to 
reopen the veteran's claim for service connection for PTSD, 
development as to this matter to comply with the VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
20.302, 20.1103 (2001).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  These 
changes are prospective for claims filed on or after August 
29, 2001, and are, accordingly, not applicable in the present 
case.

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with current DSM-IV 
criteria, (2) credible supporting evidence that the claimed 
inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f), as amended in June 1999, but effective from March 
1997.

The stressor may be the result of either a combat or non-
combat experience.  If the claimed stressor is not related to 
combat, the veteran's lay testimony regarding his inservice 
stressors must be corroborated by credible evidence.  Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  However, after-the-
fact medical evidence cannot be used to establish the 
occurrence of the stressor.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  Accordingly, service connection may not be 
granted for PTSD based on a diagnosis unsupported by credible 
evidence of an inservice stressor.  On the other hand, if the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  If the veteran is found to have 
engaged in combat with the enemy, then (and only then), his 
testimony regarding alleged stressors must be accepted as 
conclusive and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," that is, credible, 
and "consistent with the circumstance, conditions, or 
hardships of such service."  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  A claimant's assertions that he or she 
engaged in combat with the enemy are not sufficient, by 
themselves, to establish this fact.  The record must first 
contain recognized military citations or other supportive 
evidence to establish that he engaged in combat with the 
enemy.

Service connection for PTSD was denied by the RO by means of 
a rating decision rendered in April 1995, at which time the 
veteran was furnished with notice of the decision.  The 
veteran filed a timely substantive appeal with the Board.  In 
a December 1996 decision, the Board denied service connection 
for a PTSD.  The evidence of record, including service 
medical records, VA treatment records, private medical 
records, Social Security Administration records, the 
transcript of an August 1995 hearing before a RO hearing 
officer, and a report of a June 1996 VA examination by two 
psychiatrists, did not show credible evidence that the 
veteran was engaged in combat with the enemy during his 
active service in Korea or that his claimed inservice 
stressors actually occurred.  The veteran's private physician 
testified at the RO hearing and gave a diagnosis of PTSD.  
The Board decision of December 1996 is final as to the issue 
of service connection for PTSD and is the most recent final 
disallowance of his claim.  38 C.F.R. § 3.104.

In order to produce evidence which bears directly and 
substantially upon his claim such that it must be considered 
to fairly decide the merits of the claim, the veteran should 
produce evidence which, in conjunction with the evidence 
already of record, bears on the question of whether the 
veteran has a diagnosis of PTSD resulting from an actual 
inservice stressor pursuant to 38 C.F.R. § 3.304(f).  

The pertinent evidence submitted after the December 1996 
Board decision includes a November 1997 medical record from 
Dr. J. A. Juarbe and testimony given by the veteran at an 
October 1998 hearing before a RO hearing officer. 

The November 1997 medical statement from Dr. Juarbe indicates 
that the veteran served in Korea as an infantryman in the 
U.S. Army.  Dr. Juarbe indicated that the veteran related a 
history of frequent insomnia, anxiety, depression, 
aggressiveness, nightmares about the Korean Conflict, 
survivor guilt, hypervigilence, and hallucinations of dead 
and wounded comrades.  He stated that the veteran was a 
suicide risk and that he was chronically and severely ill.  
He gave a diagnosis of PTSD.  

The November 1997 statement by Dr. Juarbe is not "new" as 
it does not present new information which had not previously 
been associated with the veteran's claims folder.  On the 
contrary, the evidence at the time of the December 1996 Board 
decision included testimony from Dr. Juarbe taken at an 
August 1995 hearing before a RO hearing office.  Dr. Juarbe's 
November 1997 medical report is merely a recapitulation of 
his testimony at the RO hearing.  Dr. Juarbe testified in 
1995 that the veteran related combat experiences which he 
contends occurred during his active duty.  He specifically 
indicated, at the 1995 hearing, that the veteran had seen one 
of his fellow soldiers killed "in front of him - in his 
hands," that the veteran had to look for and pick up dead 
bodies and body parts, and that the veteran had to sleep over 
the head of a dead Chinese soldier.  During the hearing, Dr. 
Juarbe also indicated that the veteran had symptomatology 
consistent with a diagnosis of PTSD.  The information is 
reiterated in his diagnosis of PTSD contained in the November 
1997 medical report.  The Board finds that the information 
contained in the November 1997 report is not "new."  The 
November 1997 medical statement is merely a cumulation of 
prior evidence contained in the claims folder at the time of 
the Board's December 1996 decision and will not serve to 
reopen the veteran's claim of entitlement to service 
connection for PTSD.  The medical certificate does not 
contain any new information that was not previously 
considered by the Board.  

While Dr. Juarbe's medical statement is not new, the evidence 
submitted subsequent to the December 1996 Board decision also 
contains the veteran's testimony at an October 1998 hearing 
before a RO hearing officer.  This evidence is "new" in 
that the veteran provided sworn testimony of his receipt of 
the Combat Infantryman Badge.  This testimony was not before 
the Board at the time that it rendered its 1996 decision.  
This testimony is presumed credible for the purpose of 
determining whether new and material evidence has been 
submitted to reopen a previously disallowed claim of service 
connection for PTSD.  The Board finds that this newly 
submitted evidence contains information that is not 
cumulative of evidence previously considered by the RO and 
that bears directly and substantially upon the specific 
matter under consideration.  Additionally, this new evidence 
is so significant that it must be considered in order to 
decide fairly the merits of the veteran's claim.  
Accordingly, the Board finds that the evidence received 
subsequent to the Board's December 1996 decision serves to 
reopen his claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001). 

Having found that the veteran's claim for service connection 
for PTSD has been reopened, the Board has reviewed the 
evidence and determined that further evidentiary development 
is necessary.  Accordingly, as set forth in the Introduction, 
the Board is undertaking additional development on the issue 
entitlement of service connection for PTSD pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).


ORDER

The claim for entitlement to service connection for PTSD is 
reopened.  To this extent only, the benefit sought on appeal 
is allowed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

